DETAILED ACTION
An amendment was received and entered on 8/24/2021.
Claims 21-40 remain pending.

Election/Restriction/Claim Interpretation
Applicant’s election without traverse of Group I and the species of SEQ ID NO: 13 is acknowledged.  Applicant also commented on the propriety of Markush groups in clams 26 and 36 (in response to the Examiner’s comments at pages 5-6 of the Restriction Requirement of 6/24/2021). To the extent that Applicant’s remarks regarding the propriety of the Markush group constitute a traversal of the species election requirement, they are unpersuasive because, regardless of the propriety of the Markush group, each of SEQ ID NOS 1-34 requires a separate and non-coextensive search and is drawn to a different biomolecule with a different structure and function from any of the other SEQ ID NOS. This represents an undue search and examination burden due to the large number of sequences which include different types of molecules (different nucleic acids and different proteins), each of which raises different issues under 35 USC 102, 103, and 112(a). Applicant’s comments regarding the propriety of the Markush group are addressed further below under the Improper Markush Group rejection (see under Response to Arguments). 
Applicant elected a single SEQ ID NO for consideration, rather than a group of SEQ ID NOS.  Therefore initial examination will be limited to consideration of methods using exosomes that comprise the elected SEQ ID NO.  Claims requiring polynucleotides or proteins other than the elected SEQ ID NO, or requiring expression 
The restriction requirement characterized group I as a method comprising “oral administration of exosomes”. It is noted that claim 29, which was included in group I, is more specifically drawn to a method comprising “oral administration of recombinant bacteria engineered to contain a genome-integrated expression construct encoding antiviral factors with exosome targeting motifs; and whereby the recombinant bacteria express antiviral factors and sort them into exosomes for secretion.”  The examiner confirms that although claim 29 and dependents do not specifically require orally administering exosomes, they are included in group I.
without traverse in the reply filed on 8/24/2021. While a search of the art showed that the elected species was free of the art with the context of the invention, search and consideration of further species has not been carried out because there is no allowable generic or linking claim as shown below.
Claims 21-26 and 29-36 are under consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification/Compliance with Sequence Rules
The specification at paragraph [0016] discloses two nucleobase sequences (lines 1 and 3 of page 11) that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2) but that are not properly identified by SEQ ID NOS. Paragraph [0016] does recite two different SEQ ID NOS, but those SEQ ID NOS refer to RNA sequences that are similar, but not identical 
“For instance, a shRNA targeting [[the SEQ ID NO:21]] a HCMV UL83 [[gene]] (pp65) RNA at the sequence [[GCAAGATCTCGCACATCATGC]] GCAAGAUCUCGCACAUCAUGC (SEQ ID NO: 21) will reduce pp65 protein expression and release its inhibition on innate and adaptive immunity. Targeting [[the SEQ ID NO:22]] an RNA encoding the smallest capsid protein at the sequence [[GCGCATGTCCAGTCTGTTTAA]] GCGCAUGUCCAGUCUGUUUAA (SEQ ID NO: 22) can reduce HCMV yield by 10,000-fold.”
This would avoid the necessity of filing a new Sequence Listing in the event that the nucleobase sequences at lines 1 and 3 are not in the current Sequence Listing such that proper SEQ ID NOS cannot be applied to them. 
Alternatively, if the sequences disclosed at lines 1 and 3 of page 11 are listed in the current Sequence Listing, then the specification could be amended to include the appropriate SEQ ID NO in each of the passages referred to above.  If these sequences are not in the current Sequence Listing, and Applicant wishes to maintain them in the specification, then Applicant must enter these sequences into a substitute Sequence Listing, amend the disclosure to include appropriate SEQ ID NOS, and also provide:
A substitute computer readable form (CRF) copy of the “Sequence Listing”.
substitute paper copy of the “Sequence Listing”, as well as an amendment directing its entry into the specification.
	A statement that the content of the paper and computer readable copies are the same and, where applicable, include no new matter, as required by 37 C.F.R. 1.821(e) or 1.821(f) or 1.821(g) or 1.825(b) or 1.825(d).
To Download Patentin Software, visit https://www.uspto.gov/patents-getting-started/patent-basics/types-patent-applications/utility-patent/checker/patentin.
 For questions regarding compliance to these requirements, please contact:    
    • For Rules Interpretation, call (571) 272-2510
        • For Patentin Software Program Help, call Patent EBC at 1-866-217-9197 or directly at 703-287-0200 between the hours of 6 a.m. and 12 midnight, Monday through Friday, EST.
    • Send e-mail correspondence for Patentin Software Program Help @ ebc@uspto.gov.

Improper Markush Group

Claims 26 and 36 are rejected on the basis that they contain an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a "single structural similarity" and a common use. A Markush grouping meets these requirements in two 
The Markush groupings of claims 26 and 36 are improper because the alternatives defined by the Markush groupings do not share both a single structural similarity and a common use for the following reasons: First, the Markush groupings each comprise both nucleic acids and proteins.  These two groups share no common structural feature. The nucleic acids represent one broad class of chemical compounds whereas the proteins represent a different broad class. Thus, these two sets of species cannot share both a substantial structural feature and a common use that flows from the substantial structural feature because they share no substantial structural feature at all. Moreover, the various nucleic acid species themselves lack any substantial structural feature from which a common use flows, and similarly, and the various protein species lack any such feature as well. The nucleic acids all represent different miRNAs or shRNAs (SEQ ID NOS: 1-12, 21-24, and 28-30) or the lncRNA mirT2 (SEQ ID NO: 33). Absent evidence to the contrary, each of these nucleic acids recognizes a different set of target RNAs and therefore executes a different specific function. The specification as 
The Markush grouping of claim 21 which recites “miRNA, shRNA, siRNA, mRNA, or oligonucleotides” is considered to be improper to the extent that it groups mRNA with miRNA, shRNA, and siRNA. While miRNA, shRNA, siRNA belong to an art-recognized class of RNA molecules that can inhibit gene expression through an RNA interference 
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.

Response to Arguments
Applicant's arguments filed 8/24/2021 have been fully considered but they are not persuasive. Applicant asserts that “[t]he structural commonality of the species cited in claims 21, 26, and 36 is that they are all composed of ribonucleic acid of varying sequence that are encoded by the human genome.” This is unpersuasive with regard to claims 26 and 36 because it is factually incorrect. The SEQ ID NOS in claims 26 and 36 represent either RNA molecules or proteins as discussed above in the rejection.  
Ex parte Buyyarapu (Appeal 201 8-006665; Application No. 14/212,469) and Ex parte Narva (Appeal 2018-006168, Application No. 14/577,811) to support the position that have established that the mere sequence differences among claimed nucleic acid sequences is not adequate basis to sustain an improper Markush grouping rejection. It is noted that neither of these decisions is precedential, and that in Ex parte Buyyarapu the Board stated that “[t]he MPEP makes clear that the propriety of a particular Markush grouping is a fact-specific inquiry that "must" be decided on a case-by-case basis”, citing MPEP § 706.03(y)(IV)”. 
In Buyyarapu, the claimed Markush group consisted of nucleic acid sequences that constituted markers physically linked to the same reniform nematode resistance trait (gene). All five markers were located in close physical proximity to the RN resistance locus on chromosome 21, and this feature was directly responsible for their shared function of being linked to RN resistance, because their proximity results in the co-segregation of the markers with RN resistance. So, the Board found that “in addition to sharing a sugar-phosphate backbone, each member of the claimed Markush group shares an additional structural feature, i.e., their specific physical proximity to each other and overall location within [a] cotton genome.” The Board further stated that “the physical location of the claimed sequences is at least partially responsible for their utility as markers to screen for RN resistance in cross-bred cotton plants.” Thus the board did not find that the mere sharing of sugar-phosphate backbone was sufficient to provide a common use that flowed from that structural feature.  Instead, a further structural feature was relied upon, i.e. close physical proximity to a target gene that allowed for i.e. by being located sufficiently close to a target locus to serve as reliable markers of the presence of that locus in an organism. 
The instant fact pattern could be considered analogous to that in Buyyarapu if the recited miRNAs, shRNAs, and mirt2 all provided the same effect through the same mechanism, e.g. by binding to one or more of the same target mRNA(s).  However, while the various miRNA species (and mirt2) function to bind to certain target mRNAs, there is no evidence of record that they bind to the same target mRNAs (or even to overlapping sets of mRNAs).  So, while the marker sequences in Ex parte Buyyarapu execute their function by virtue of the fact that they all exist in close physical proximity to the gene that they serve as markers for, there is no evidence that the instantly recited nucleic acids all bind to targets in close physical proximity (i.e. to a common mRNA). Moreover, there is no evidence that they all provide HHV antiviral activity, much less through a common mechanism. Accordingly, to the extent that the situation in parte Buyyarapu can be analogous, it is not considered to weigh towards a finding of a proper Markush group in the instant claims, and Applicant’s  argument is unpersuasive.
In Ex parte Narva, the various species of the Markush group were dsRNAs each targeted to genes encoding ROP proteins in various plant pest insects. The Board found that the various species were all of a recognized class (dsRNA molecules) that had a common function of binding to mRNAs that encode ROP proteins, thus “all of the sequences share the common use of silencing ROP proteins.” The instant Markush group is different because it is not limited to RNAs that target a specific gene and its Ex parte Narva is not analogous to the instant situation, and Applicant’s argument is unpersuasive.
It is noted that neither of these decisions dealt with a Markush group that included such functionally disparate molecules as RNA interference molecules and mRNAs, and so neither is directly applicable to the issue of whether RNA interference molecules that are asserted to have HHV antiviral effect and mRNAs (or the proteins they encode) that are asserted to have an HHV antiviral effect can properly be members of the same Markush group in the absence of evidence or knowledge that the species in question function by a similar mechanism that is arises from a shared structural element. Therefore the rejection is maintained.
	

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22, 24, 25, 31, 33, and 34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or 
	Claims 22, 24, and 25 are indefinite because they refer to “HHV-mediated intestinal dysfunction” without proper antecedent basis. Prior to the amendment of 8/24/2021, independent claim 21 provided antecedent basis for “HHV-mediated dysfunction”.  However, the amendment of 8/24/2021 deleted the term “dysfunction” from claim 21 and replaced it with the term “infection”, consequently claim 21 provides no proper antecedent basis for “HHV-mediated intestinal dysfunction”. 
Similarly, claims 31, 33, and 34 refer to “HHV-mediated dysfunction” or “intestinal dysfunction” without proper antecedent basis. Prior to the amendment of 8/24/2021, independent claim 29 provided antecedent basis for “HHV-mediated dysfunction”.  However, the amendment of 8/24/2021 deleted the term “dysfunction” from claim 21 and replaced it with the term “infection”, consequently claim 21 provides no proper antecedent basis for “HHV-mediated dysfunction” or “intestinal dysfunction”.
The term "effective" in claim 25 is a relative term which renders the claim indefinite.  The term "effective" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The claim requires “an effective treatment for autoimmune disease”, but it is unclear what criteria must be met for the treatment to be deemed “effective”. Therefore the metes and bounds of the claim are unknown.


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description
Claims 29-36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 29-36 are drawn to the genus of “exosome targeting motifs” for sorting antiviral factors into bacterial exosomes for secretion, where the antiviral factors have been expressed within a bacterium. As explained above, Applicant has elected for initial examination SEQ ID NO: 13 which is an amino acid sequence representing the soluble polypeptide Daxx, and this election is being treated as embracing bacteria engineered to express and encapsulate into exosomes Daxx protein and/or mRNA. The specification as filed fails to provide an adequate written description of the genus of exosome targeting motifs that will function to sort mRNAs to exosomes in bacteria, and fails to provide an adequate written description of the genus of exosome targeting motifs that will function to e.g. the Clostridium, Lactobaccillus, and Enterococcus bacteria recited in claim 30, as discussed further below.
Applicant is referred to MPEP 2163(II)(A)(3)(a)(i and ii), which indicates that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure indicates that the patentee has invented species sufficient to constitute the genus. For inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus. An applicant may show possession of an invention by disclosure of drawings or structural chemical formulas that are sufficiently detailed to show that applicant was in possession of the claimed invention as a whole. An applicant may also show that an invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics which provide evidence that applicant was in possession of the claimed invention, i.e., complete or partial structure, other physical and/or chemical properties, functional characteristics when coupled with a known or 
The specification as filed does not disclose a single species of the genus of targeting motifs that will direct nucleic acids into bacterial exosomes.  The only targeting motif disclosed in the specification is for use in eukaryotic cells and is involved in sorting nucleic acids to the eukaryotic export pathway (see paragraph [[0020]]). No guidance is provided regarding how one can direct export of mRNAs into bacterial exosomes. Moreover, at the time of the invention, there was uncertainty as to the mechanism(s) by which RNAs are loaded into/onto bacterial membrane vesicles.  See e.g. Blenkiron et al (PLOS ONE 11(8):e0160440, 16 pages, 2016) who postulated four possible mechanisms including 1) simple attachment of RNAs to exosomal exteriors as a result of general cell lysis, 2) a hypothetical active and selective mechanism of RNA incorporation into exosomes, 3) non-specific incorporation from the cytoplasm into vesicle blebs, and 4) attachment to proteins that are bound for incorporation into exosomes (see page 12, last paragraph). A search of the art did not reveal any known nucleic acid sequences that could be used to direct sorting of mRNAs to exosomes in bacteria. Thus absent any description of the recited “exosome targeting motifs” for directing mRNAs to exosomes, one of ordinary skill could not have concluded that Applicant was in possession of said motifs at the time of the invention.
The specification as filed does not disclose a single species of the genus of targeting motifs that will direct soluble polypeptides into bacterial exosomes. It is noted that, those of skill in the art at the time of the invention understood that polypeptides of interest could be displayed on the surface of bacterial exosomes by fusing the polypeptides to transmembrane domains such that the proteins were expressed as extrinsic membrane proteins.  Moreover, it was known that soluble foreign proteins expressed in gram negative et al. (In Lipid Nanocarriers for Drug Targeting (2018) pages 199-299) at section 5.2.4, and Fantappie et al. (Journal of Extracellular Vesicles 2014, 3: 24015)).  However, this loading mechanism cannot occur in gram positive bacteria because they lack any outer membrane covering their peptidoglycan wall. Instead exosomes from gram-positive bacteria are derived from the plasma membrane inside the cell wall, and sorting and loading of exosomal contents in gram-positive cells is poorly understood. See e.g. Liu et al. (Front. Microbiol. 9:1502, 8 pages, 2018), e.g. at paragraph bridging columns on page 2. While it was clear that exosomes from gram positive bacteria could be prepared to display proteins by modifying the proteins to be expressed as extrinsic membrane proteins, e.g. for use in vaccine preparation, at the time of the invention there did not appear to be any known signals (targeting motifs) for directing soluble, non-membrane bound proteins (such as Daxx) into the lumen of exosomes from gram-positive bacteria. Therefore, absent a description of any such targeting motif in the specification as filed, one of skill could not conclude that Applicant was in possession of the genus of such targeting motifs at the time of the invention.
Because the specification as filed fails to disclose a single example of any bacterial exosome targeting motif for mRNAs, or any exosome targeting motif for polypeptides in gram-positive bacteria, and because such motifs did not appear to be known to those of skill at the time of the invention, there is a failure to satisfy the written description requirement. 

Enablement
Claims 21-26 and 29-36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The factors to be considered in determining enablement are summarized in In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).  The court in Wands states: “Enablement is not precluded by the necessity for some experimentation such as routine screening.  However, experimentation needed to practice the invention must not be undue experimentation....Whether undue experimentation is needed is not a single, simple factual determination, but rather is a conclusion reached by weighing many factual considerations” (Wands, 8 USPQ2d 1404).  Factors that can be used in evaluating undue experimentation include: the quantity of experimentation necessary, the amount of direction or guidance presented, the presence or absence of working examples, the nature of the invention, the state of the prior art, the relative skill of those in the art, the predictability or unpredictability of the art, and the breadth of the claims.

Nature of the Invention and Breadth of the Claims
	Claim 21 and dependents are drawn to a method of preventing or treating HHV-mediated infection in a human subject by oral administration of exosomes containing antiviral factors comprising miRNA, shRNA, siRNA, mRNA, or oligonucleotides.  Claim 
genome-integrated expression construct encoding antiviral factors with exosome targeting motifs; and whereby the recombinant bacteria express antiviral factors and sort them into exosomes for secretion. 
	Applicant has elected for initial examination SEQ ID NO: 13 which is an amino acid sequence representing the polypeptide Daxx.  As explained above, Applicant’s election is being treated as an election of both the protein Daxx and of mRNA encoding Daxx such that Claim 21 and dependents are considered to embrace methods of administering exosomes comprising Daxx protein and/or mRNA encoding Daxx. Similarly claim 29 and dependent will be considered to embrace methods of administering bacteria engineered to express and encapsulate into exosomes Daxx protein and/or mRNA. Therefore the elected invention is considered to be drawn to methods of preventing or treating HHV-mediated infection in a human subject by oral administration of exosomes comprising Daxx or Daxx mRNA, or administration of bacteria engineered to secrete exosomes comprising Daxx and/or Daxx mRNA.
Claims 24 and 33 further require the outcome of preventing or ameliorating neurodegeneration. The site of neurodegeneration is not limited. Claims 25 further requires “effective treatment of autoimmune disease”, without limitation on the type of autoimmune disease. Claim 35 further requires that treatment “resolves an autoimmune disease”, without limitation on the type of autoimmune disease.”  The specification does 

Working Examples
The specification as filed provides no working example of the invention.

	Guidance in the Specification
	Regarding the relationship between Daxx and HHV infection, the specification teaches that Daxx directs histone deacetylase (HDAC) to the major immediate early gene promoter to silence viral transcription, and that Daxx is degraded by HHV (paragraph bridging pages 9 and 10). The implication is that an increase in the amount of Daxx available in a cell that is subject to HHV infection could provide increased silencing of viral transcription and potentially mitigate or overcome the effects of viral degradation of Daxx. 
Regarding neurodegeneration, the specification teaches that “[a]ny causal relationship between HHV infection and neurodegeneration is still unsettled because some studies have reported no association, while those that have cannot prove causation” (see paragraph [0002]). The specification then provides speculative scenarios for how HHV might be a factor in neurodegeneration.  These include HHV effects on host immune cells which could possibly “increase host susceptibility to other opportunistic infections, which are increasingly being associated with neurodegeneration” e.g. via pathogen-mediated inflammation which can lead to gut microbiota dysbiosis. See paragraphs [0003] and [0004]. Increased host susceptibility to 
Regarding treatment of autoimmune immune disease, the specification provides no evidence demonstrating any involvement of any HHV and any autoimmune disease. Instead it is posited that leaky gut can lead to autoimmune disease because “[i]f host protein has a similar sequence to a microbial epitope it will cross-react and cause autoimmune disease by mimicry.” See paragraph [0006].  The specification notes that antinuclear antibodies are indicative of autoimmune disease and are frequently found with herpes simplex encephalitis (paragraph [0007]) but it is unclear how this is relevant to the claimed invention. 
Regarding the generation of exosomes comprising antiviral factors, the specification teaches that exosomes may be isolated by ultracentrifugation from a genetically modified colon fibroblast cell line. The contents of the exosomes can be manipulated by modifying the producer cells to express factors of interest such as mRNA or protein (paragraph [0011]. The specification indicates that, after administration,  exogenous exosomes need to penetrate through mucosal bacteria to reach epithelial cells and vascular endothelial cells that are targets for HHV infection. This issue is addressed by proposing to administer bacteria genetically modified to express anti-viral factors (such as Daxx protein or mRNA) and then secrete them in exosomes. Bacteria can be selected that are associated with the mucosal surface in vivo, so that exosomes are then released in proximity to intestinal epithelia. See paragraph [0012].

State of the Art and Level of Predictability
Function of Daxx in inhibition of HHV replication	
It was well known in the prior art that Daxx could function to induce repressive chromatin structure around the CMV major immediate early promoter, and that inhibition of Daxx expression in cultured cells could lead to increased herpesviral replication.  See e.g. Woodhall et al. (J. Biol. Chem 281(49): 37652-37660, 2006) and Merkl et al. (J. Virol. 92(10): e00057-18, 19 pages, 2018).  However, Woodhall also showed that the repression of early gene expression and viral replication was only observed when cells were stably transduced to overexpress Daxx.  In contrast, transient transfection to overexpress Daxx did not result in repression of viral transcription or replication.  See abstract and paragraphs bridging pages 37655-6 and 37658-9. Transient transfection appeared to result in a different subcellular location of Daxx protein than was observed in stably transfected cells, and complexes of Daxx with PML were only observed in stably transfected cells. Thus there appears to be unpredictability associated with the effects of Daxx overexpression on herpesviral replication, and it is unclear how the delivery of exogenous  Daxx mRNA, or even exogenous Daxx protein, might affect a herpes viral infection in gut due to the fact that cellular localization of Daxx was unpredictable.
Relationship of HHV to autoimmune disorders	
Several HHVs had been associated with various autoimmune disorders to greater or lesser extents at the time of filing. HHV6 was known to contribute to autoimmune haemolytic anaemia/neutropaenia, autoimmune acute hepatitis, and e.g. Sultanova et al. (Clinical Microbiology and Infection 23: 50.e1e50.e5, 2017). 
Halenius et al. (HIndawi 2014: 472978, 15 pages 2015) taught that cytomegalovirus has been considered to be a candidate for involvement in autoimmune disorders, but also that a clear association of HCMV seroprevalence and disease had not been established, and that while putative mechanisms by which CMV could contribute to the course of autoimmune disease had been suggested, further studies were needed to validate these suggestions.  See abstract and Final Remarks. 
Harley et al (Nature Genetics 50:699-707, 2018) provided potential mechanistic links between Epstein Barr virus and a number of autoimmune diseases. Harley taught that Epstein-Barr transcription factor EBNA-2 has binding sites in nearly half of systemic lupus erythematosus risk loci, and other EBNA2-anchored associations exist in multiple sclerosis, rheumatoid arthritis, inflammatory bowel disease, type 1 diabetes, juvenile idiopathic arthritis and celiac disease. 
However, even for HHVs that have been conclusively shown to be causative or contributory in autoimmune disease, it remains unclear and unpredictable as to how the inhibition of HHVs in the gut could be expected to affect any of these autoimmune diseases.  The mechanism posited in the specification depends on inhibiting leaky gut by inhibiting HHV infection. However, there appears to be no art-established relationship between leaky gut and HHV infection, and the contributions of HHV infection to inflammation and gut microbiome dysbiosis discussed in the specification were also speculative.  Therefore, it appears to have been highly unpredictable as to 
Relationship of HHV to neurodegeneration
The state of the art regarding the relationship between neurodegeneration and herpes virus infection in gut was that no clear relationship had been demonstrated at the time of filing. Accordingly, it is considered to be highly unpredictable as to whether or not one of skill could treat neurodegeneration by inhibiting herpes virus infection in the gut. 
Moreover, since no relationship between HHV infection and leaky gut appears to have been established, it is considered to be highly unpredictable as to whether or not inhibition of HHV infection could provide any significant effect neurodegeneration in tissue other than gut. 
		Loading exosomes with protein or mRNA
	The art of loading gram-negative bacterial exosomes with soluble proteins was predictable at the time of the invention (see Valderrama (2018)), as was the art of loading eukaryotic exosomes with either protein or mRNA (e.g. by electroporation of isolated exosomes).  However, as discussed above under Written Description, the art of loading mRNAs and proteins into exosomes in gram-positive bacteria (such as the Clostridium, Lactobaccillus, and Enterococcus bacteria recited in claim 30) was unpredictable at the time of the invention.  Moreover, the state of the art of loading mRNAs into gram-negative bacterial exosomes was immature and unpredictable as well. While it was known that bacterial exosomes comprise some mRNA, this was generally present as only a minor component. For example, Blenkiron et al. (2016) E. coli strain 536 OMVs consisted of ribosomal and tRNAs, with mRNAs constituting only 0.44 to 1.6% (paragraph bridging pages 11 and 12, and first full paragraph on page 12), and that as little as 1% of OMV RNA is delivered to cultured cells (last sentence on page 1). And, as discussed above, the cellular mechanisms for loading mRNAs into exosomes were unknown at the time of the invention, such that one of skill could not predictably increase the loading of an mRNA of choice into a bacterial exosome through engineering of the bacterium. Accordingly, it was highly unpredictable as to whether or not one of skill could obtain delivery of significant amounts of mRNAs of choice to gut epithelia by oral administration of bacteria that had been engineered to express the mRNA.
	
Finding of a Requirement for Undue Experimentation
	The state of the art at the time of the invention supported the generation and loading of eukaryotic exosomes with cargo of choice such that exosomes comprising Daxx protein or mRNA could be predictable obtained. Moreover, such exosomes could be reasonably be expected to deliver their contents to gut epithelia by oral administration.  However, the effects of such delivery on HHV infection were unpredictable at the time of the invention in view of the teachings of Woodhall, discussed above. Thus in the absence of any working example, or specific guidance in the specification that would allow one of skill to predictably affect HHV infection by oral administration of such exosomes, one of skill would have to perform undue experimentation in order to practice the invention as claimed. This reasoning also 

Prior art made of record but relied upon
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gomez et al.  (Front. Genet. 9:92, 11 pages, 2018) disclosed a list of proteins that occur naturally in human breast milk including e.g. ApoE (Uniprot ID P02649, which is identical to instantly recited APOE2). This reference will be relevant if non-elected species APOE2 is rejoined. The issue of how the naturally occurring process of human breast-feeding relates to the claims will be considered, particularly with respect to 35 USC 101 and 102. Gomez may also list other proteins embraced by the instant claims (e.g. superoxide dismutase).
et al. (Front. Nutr. 5:81, 6 pages, 2018) disclosed that instantly recited hsa-miR-21-5p and hsa-miR-200a, -200b, and -200c occur naturally in human breast milk. This reference will be relevant if any of the non-elected species hsa-miR-21-5p and hsa-miR-200a, -200b, or -200c  is rejoined. The issue of how the naturally occurring process of human breast-feeding relates to the claims will be considered, particularly with respect to 35 USC 101 and 102.

Conclusion
	No claim is allowed.
	Any inquiry concerning this communication or earlier communications from the examiner(s) should be directed to Richard Schnizer, whose telephone number is 571-272-0762.  The examiner can normally be reached Monday through Friday between the hours of 6:30 AM and 4:00 PM.  The examiner is off on alternate Fridays, but is sometimes in the office anyway.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Ram Shukla, can be reached at 571-272-0735.  The official central fax number is 571-273-8300.   Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to 571-272-0547.
	For those applications where applicant wishes to communicate with the examiner via Internet communications, e.g., email or video conferencing tools, the following is a sample authorization form which may be used by applicant:
"Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33  and 37 CFR 1.34  concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file."

See MPEP 502.03(II).
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RICHARD A SCHNIZER/Primary Examiner, Art Unit 1635